Name: Commission Regulation (EC) No 1606/1999 of 22 July 1999 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Council Regulation (EC) No 952/97 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: farming systems;  agricultural structures and production;  economic policy;  Europe;  plant product
 Date Published: nan

 EN Official Journal of the European Communities23. 7. 1999 L 190/9 Producer groups CN code Description Volume of production or turnover Minimum membership COMMISSION REGULATION (EC) No 1606/1999 of 22 July 1999 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Council Regulation (EC) No 952/97 on producer groups and associations thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 952/97 of 20 May 1997 on producer groups and associations thereof (1), (1) Whereas Commission Regulation (EEC) No 220/91 (2), as last amended by Regulation (EC) No 1183/98 (3), lays down detailed rules of application covering the economic activities of producer groups and associations thereof; (2) Whereas, in view of the results of application in Finland, some adjustments should be made to the periods for calculating the volume of production in the potato sector in order to facilitate the setting up of producer groups so as to produce sufficient concentration of supply; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 220/91 is hereby amended as follows: 1. Table IX is replaced by the following table: IX. Producer groups in Finland (conventional production) Chapter 6 Live plants and floricultural products (4) EUR 400 000 5 ex 0701 90 90 Potatoes, fresh or chilled (5) ex 0701 90 59 a) from 1 August to 31 December 2 000 tonnes 10 ex 0701 90 51 b) from 1 January to 31 July 300 tonnes 10 ex 1214 hay 500 tonnes 15 0104 Live sheep and goats (1) 2 000 head 20 ex 0204 Meat of sheep or goats, fresh, chilled or frozen 2. The following paragraph is added to footnote (5): In the case of Finland, if the producer group covers at the same time potatoes of types (a) and (b), as laid down in Annex IX, the minimum volume applicable is the one laid down for potatoes of type (a). (1) OJ L 142, 2.6.1997, p. 30. (2) OJ L 26, 31.1.1991, p. 15. (3) OJ L 164, 9.6.1998, p. 5. EN Official Journal of the European Communities 23. 7. 1999L 190/10 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1999. For the Commission Franz FISCHLER Member of the Commission